DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 7/1/2022 is acknowledged.
Claims 9, 12, 13, and 15 have been amended.
Claims 10, 14 have been cancelled, claims 1-8, 16 were previously cancelled.
Claims 9, 11-13, and 15 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (USP 10708000B2), hereafter He, in view of Takeda et al. (US20130343313A1), hereafter Takeda, and Yang et al. (US20180159675A1), hereafter Yang.

Regarding claims 9 and 12,
He discloses a radio communication method in which a terminal (Fig. 1) comprising a receiver (106-110) receives downlink control information (i.e. PDCCH) for scheduling a downlink shared channel (i.e. PDSCH) and a processor (Fig. 1, 104) that controls transmission of a delivery acknowledgment signal (i.e. HARQ feedback), in response to the downlink shared channel, wherein the delivery acknowledgment signal is transmitted using an uplink control channel (Fig. 2, 4, 5; Col. 7, lines 15-67; Col. 9, lines 8-47; Col. 13, lines 18-52; Col. 14, lines 25-53; HARQ feedback via uplink control channel/PUCCH format 1b or 3 dependent on the type of CC provided for in the given PDCCH/DCI).
Though He discloses the delivery acknowledgment signal based on a number of transport blocks (TBs) (i.e. window/CWS) and a downlink assignment index (DAI) that is contained in the downlink control information, in DL transmission units that use the same uplink control channel (Col. 13, lines 18-52; Col. 14, lines 25-53; window size adjustment from HARQ feedback dependent on CC type/format based on PDCCH to PUCCH association; Fig. 4; Col. 11, lines 32-43; Col. 14, lines 50-65; UE can distinguish between scheduled PDSCH with PDCCH and unscheduled PDSCH with PDCCH based on CC type and use of downlink assignment index/DAI), He does not expressly show determining the size of the delivery acknowledgement signal is based on the DAI.
Yang discloses analogous art for transmitting signal in wireless communication system (Title) including determining the size of the delivery acknowledgement signal is based on the DAI (Fig. 15; paragraph 119-120; determining the total ACK/NACK payload size and location using the UL DAI value included in the DCI for scheduling PUSCH, the transmission mode and bundling/number of TBs for each corresponding CC).
It would have been obvious to one of ordinary skill in the art before the date of effective filing to modify He and Takeda by determining the size of the delivery acknowledgement signal is based on the DAI, as shown by Yang, thereby enabling sequential concatenation of the HARQ-ACK payload for multiple CCs.
He discloses determining a slot (i.e. slot of a subframe) designated by timing information that is contained in the downlink control information for transmitting the HARQ feedback, but does not expressly show a field for a feedback timing indication contained in the downlink control information or determining a variable number of bits of the field based on higher layer signaling.
Takeda discloses a field for a feedback timing indication contained in the downlink control information for determining a subframe slot for transmitting delivery acknowledgement/HARQ using an uplink channel (PUCCH; Background; paragraphs 65-70; ARI field for retransmission response signal) and determining a variable number of bits of the field based on higher layer signaling (paragraphs 71-73; additional ARI field of 2 bits may be extended to 3 bits by RRC signaling).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify He by providing a field for a feedback timing indication contained in the downlink control information and determining a variable number of bits of the field based on higher layer signaling, as shown by Takeda, for determining a subframe slot for transmitting delivery acknowledgement/HARQ using an uplink channel, thereby enabling resource sharing by more UEs to improve efficiency of radio resources.



Regarding claim 11,
He discloses the processor determines an uplink control channel resource configuration from among a plurality of uplink control channel resource configurations configured via higher layer signaling (i.e. RRC; Col. 4, lines 22-31), based on information related to the uplink control channel that is contained in the downlink control information (PDCCH to PUCCH correspondence for HARQ feedback; see above), and controls the transmission of the delivery acknowledgment signal using the determined uplink control channel resource configuration (Fig. 2, 4, 5; Col. 7, lines 15-67; Col. 9, lines 8-47; Col. 13, lines 18-52; Col. 14, lines 25-53; HARQ feedback via uplink control channel/PUCCH format 1b or 3 dependent on the type of CC provided for in the given PDCCH/DCI).

Regarding claim 13,
He discloses a base station (i.e. Fig. 3; eNB) comprising a transmitter that transmits downlink control information (via DCI/PDCCH) for scheduling a downlink shared channel (i.e. PDSCH; Col. 9, lines 8-47) and a processor (Fig. 3, 320) that controls receipt of a delivery acknowledgment signal, in response to the downlink shared channel, wherein the delivery acknowledgment signal is received using an uplink control channel (Fig. 2, 4, 5; Col. 7, lines 15-67; Col. 9, lines 8-47; Col. 13, lines 18-52; Col. 14, lines 25-53; HARQ feedback via uplink control channel/PUCCH format 1b or 3 dependent on the type of CC provided for in the given PDCCH/DCI).
Though He discloses the delivery acknowledgment signal based on a number of transport blocks (TBs) (i.e. window/CWS) and a downlink assignment index (DAI) that is contained in the downlink control information, in DL transmission units that use the same uplink control channel (Col. 13, lines 18-52; Col. 14, lines 25-53; window size adjustment from HARQ feedback dependent on CC type/format based on PDCCH to PUCCH association; Fig. 4; Col. 11, lines 32-43; Col. 14, lines 50-65; UE can distinguish between scheduled PDSCH with PDCCH and unscheduled PDSCH with PDCCH based on CC type and use of downlink assignment index/DAI), He does not expressly show determining the size of the delivery acknowledgement signal is based on the DAI.
Yang discloses analogous art for transmitting signal in wireless communication system (Title) including determining the size of the delivery acknowledgement signal is based on the DAI (Fig. 15; paragraph 119-120; determining the total ACK/NACK payload size and location using the UL DAI value included in the DCI for scheduling PUSCH, the transmission mode and bundling/number of TBs for each corresponding CC).
It would have been obvious to one of ordinary skill in the art before the date of effective filing to modify He and Takeda by determining the size of the delivery acknowledgement signal is based on the DAI, as shown by Yang, thereby enabling sequential concatenation of the HARQ-ACK payload for multiple CCs.
He discloses determining a slot (i.e. slot of a subframe) designated by timing information that is contained in the downlink control information for transmitting the HARQ feedback, but does not expressly show a field for a feedback timing indication contained in the downlink control information or determining a variable number of bits of the field based on higher layer signaling.
Takeda discloses a field for a feedback timing indication contained in the downlink control information for determining a subframe slot for transmitting delivery acknowledgement/HARQ using an uplink channel (PUCCH; Background; paragraphs 65-70; ARI field for retransmission response signal) and determining a variable number of bits of the field based on higher layer signaling (paragraphs 71-73; additional ARI field of 2 bits may be extended to 3 bits by RRC signaling).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify He by providing a field for a feedback timing indication contained in the downlink control information and determining a variable number of bits of the field based on higher layer signaling, as shown by Takeda, for determining a subframe slot for transmitting delivery acknowledgement/HARQ using an uplink channel, thereby enabling resource sharing by more UEs to improve efficiency of radio resources.

Regarding claim 15,
He discloses a system comprising a terminal that comprises a receiver that receives downlink control information for scheduling a downlink shared channel; and a processor of the terminal that controls transmission of a delivery acknowledgment signal, in response to the downlink shared channel, wherein the delivery acknowledgment signal is transmitted using an uplink control channel (see rejection of claims 9, 12 above) and a base station that comprises a transmitter that transmits the downlink control information; and a processor of the base station that controls receipt of the delivery acknowledgment signal (see rejection of claim 13 above).
Though He discloses the delivery acknowledgment signal based on a number of transport blocks (TBs) (i.e. window/CWS) and a downlink assignment index (DAI) that is contained in the downlink control information, in DL transmission units that use the same uplink control channel (Col. 13, lines 18-52; Col. 14, lines 25-53; window size adjustment from HARQ feedback dependent on CC type/format based on PDCCH to PUCCH association; Fig. 4; Col. 11, lines 32-43; Col. 14, lines 50-65; UE can distinguish between scheduled PDSCH with PDCCH and unscheduled PDSCH with PDCCH based on CC type and use of downlink assignment index/DAI), He does not expressly show determining the size of the delivery acknowledgement signal is based on the DAI.
Yang discloses analogous art for transmitting signal in wireless communication system (Title) including determining the size of the delivery acknowledgement signal is based on the DAI (Fig. 15; paragraph 119-120; determining the total ACK/NACK payload size and location using the UL DAI value included in the DCI for scheduling PUSCH, the transmission mode and bundling/number of TBs for each corresponding CC).
It would have been obvious to one of ordinary skill in the art before the date of effective filing to modify He and Takeda by determining the size of the delivery acknowledgement signal is based on the DAI, as shown by Yang, thereby enabling sequential concatenation of the HARQ-ACK payload for multiple CCs.
He discloses determining a slot (i.e. slot of a subframe) designated by timing information that is contained in the downlink control information for transmitting the HARQ feedback, but does not expressly show a field for a feedback timing indication contained in the downlink control information or determining a variable number of bits of the field based on higher layer signaling.
Takeda discloses a field for a feedback timing indication contained in the downlink control information for determining a subframe slot for transmitting delivery acknowledgement/HARQ using an uplink channel (PUCCH; Background; paragraphs 65-70; ARI field for retransmission response signal) and determining a variable number of bits of the field based on higher layer signaling (paragraphs 71-73; additional ARI field of 2 bits may be extended to 3 bits by RRC signaling).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify He by providing a field for a feedback timing indication contained in the downlink control information and determining a variable number of bits of the field based on higher layer signaling, as shown by Takeda, for determining a subframe slot for transmitting delivery acknowledgement/HARQ using an uplink channel, thereby enabling resource sharing by more UEs to improve efficiency of radio resources.


Response to Arguments
3.	Applicant's arguments filed 7/1/2022 have been fully considered but they are moot because the new ground of rejection relies on the newly-cited Yang reference for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477